Citation Nr: 1121706	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  08-22 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for a sleep disorder.  

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to May 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, found that new and material evidence had not been received to reopen a claim for entitlement to service connection for a gastrointestinal disorder, to include as due to service-connected left shoulder disability.  The Veteran was notified of that decision in March 2007.

In a July 2008 VA Form 9, the Veteran clarified that he was claiming service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness, and indicated that he was not claiming any connection between the claimed disorder and his service-connected left shoulder disability.  The issue was recharacterized accordingly.  

A hearing was held on March 18, 2010, by means of video conferencing equipment with the appellant in Muskogee, Oklahoma, before the undersigned Acting Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently issued a decision reopening the claim and remanded the merits of the issue for further development in May 2010.  That development was completed, and the case has since been returned for appellate review.

The issues of entitlement to service connection for a sleep disorder and for headaches will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's gastrointestinal symptoms have been attributed to known clinical diagnoses.  

2.  The Veteran has not been shown to currently have a gastrointestinal disorder that is causally or etiologically related to his military service.


CONCLUSION OF LAW

A gastrointestinal disorder was not incurred in active duty service and is not due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1112 1117 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide. Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the RO sent a letter to the Veteran in December 2006, prior to the initial adjudication of the claim in February 2006.  In that letter, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would make reasonable efforts to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.   The letter also explained how disability ratings and effective dates were determined.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  

The Board remanded the case in May 2010 noting, in pertinent part, that the Veteran had indicated that he was treated at the Oklahoma City VA Medical Center (VAMC) and the Fayetteville VAMC.  Following the remand, the RO did request those treatment records, but in July 2010 and November 2010 response letters, both facilities stated that the records for the identified period of time were not found.  As such, the additional treatment records are not available, and any further efforts to retrieve such records would be futile.  38 C.F.R. § 3.159(c)(2).  Therefore, the Board finds that the RO substantially complied with the May 2010 remand instructions regarding the request for additional VA treatment records. See Dyment v. West, 13 Vet. App. 141 (1999 (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

In addition, the Veteran was afforded VA examinations in July 2007 and December 2010 in connection with his claim for service connection for a gastrointestinal disorder.  The latter examination was provided in compliance with the May 2010 remand.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the December 2010 VA examination and medical opinion obtained in this case are more than adequate, as they are predicated on a full reading of the available service treatment records as well as the private and VA medical records contained in the Veteran's claims file.   The examiner considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  In fact, the examiner specifically discussed other possible factors to which the Veteran's current disorder may be attributable.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

Lastly, the Board notes that the May 2010 remand indicated that the Veteran had not been provided with the provisions of 38 C.F.R. § 3.317 and directed that a supplemental statement of the case (SSOC) be issued containing that regulation.  Following the remand, a SSOC was issued in January 2011, but did not contain 38 C.F.R. § 3.317.  Nevertheless, the Board notes that such a defect is harmless error.  Although the May 2008 statement of the case (SOC) did not provide the Veteran with the regulation, further review of the claims file reveals that the October 2008 SSOC did contain those provisions.  The Veteran and his representative have not alleged any prejudice as a result, nor has any been shown.  In fact, his representative submitted a written brief in March 2011 in which he stated that there had been compliance with the remand directives. See Shinseki v. Sanders 29 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.). See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  Therefore, the Board may proceed with a decision on the merits of the appeal.   


Legal Criteria-Service Connection and Undiagnosed Illness

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than September 30, 2011, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1).

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. 
§ 3.317(b).

For Persian Gulf War veterans, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue; muscle or joint pain; neurologic signs or symptoms; neuropsychologic signs or symptoms; signs or symptoms involving the respiratory system; or sleep disturbances.  The chronic disability must have become manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(b).

For purposes of section 3.317, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 C.F.R. 
§ 3.317(a)(2)(i).

Compensation, however, shall not be paid under this section if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).

Here, the Board notes that VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

The notable exception to this rule is 38 C.F.R. § 3.317, which permits, in some circumstances, service connection of signs or symptoms that are objective indications of chronic disability, even though such disability is due to undiagnosed illness.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Analysis

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a gastrointestinal disorder.  The record shows that he does have a current diagnosis.  In this regard, a July 2007 VA examination noted a minimal sliding hiatal hernia and mild gastroesophageal reflux disease (GERD) based upon a physical examination and diagnostic testing.  More recently, the diagnosis of GERD was confirmed during a December 2010 VA examination.  Moreover, the latter examiner specifically stated that the Veteran does not have symptomatology that is not attributable to a known clinical diagnosis.  Indeed, a review of the record fails to reveal symptomatology, either in service or current, which has not been attributed to a specific diagnosis or assessment.  Since the Veteran filed this claim, the symptoms of abdominal cramping, gas, occasional diarrhea, and acid reflex have all been attributed by medical professionals to a clinical diagnosis or cause.  As such, the Board finds that there is no evidence of symptoms that can be attributed to an undiagnosed illness.  

The Board does acknowledge that the Veteran's service treatment records reveal evidence of treatment for stomach-related symptoms.  In this regard, the Veteran reported having a two-month history of stomach pain in November 1991.  The assessment at that time was an abdominal muscle strain.  In April 1992, he was seen in an emergency room for nausea and vomiting, and viral gastroenteritis was suspected.  The Veteran later indicated in February 1993 that he was taking over-the-counter (OTC) medications for recurring stomach pain and constipation.  He complained of sharp pain from the navel to the groin, and the assessment was constipation.  In March 1993, the Veteran reported stomach pain with vomiting during the prior night and tenderness around the navel.  The assessment was an infection in the right ear.  

Based on the foregoing, the Veteran has been shown to have symptomatology in service and a current diagnosis.  Thus, the remaining question is whether there is a nexus between his military service and the current disorder.  

The Veteran completed an undated Desert Storm redeployment medical questionnaire after his redeployment in April 1991.  At that time, he indicated that he ate locally purchased meats, fish, poultry, and dairy products, but he denied having diarrhea or vomiting.  

The Veteran also completed a medical history questionnaire in April 1993 in preparation for his discharge from active duty.  He did report having a medical history of stomach, liver, and intestinal trouble and noted that he had an ear infection that made his stomach and abdomen hurt.  The physician made an annotation indicating that otitis media had recently resolved and that gastrointestinal upset from the antibiotics was suspected.  A May 1993 separation examination report noted that the Veteran's abdomen and viscera were normal.  

Following the Veteran's military service, an October 1993 x-ray revealed a normal abdomen, and a November 1993 colon air contrast study yielded normal results.  The next evidence of treatment was in March 2008 when the Veteran reported acid reflux.  He later told the December 2010 VA examiner that he did not seek treatment for his stomach-related symptoms during service or after service until 2008.

The Veteran was afforded a VA examination in July 2007 at which time he reported having some stomach problems during military service.  He stated that he was told during service that his symptoms may be GERD, but indicated that he did not receive any treatment.  As noted above, the examiner diagnosed, in relevant part, mild GERD.  However, the July 2007 VA examiner did not provide an opinion regarding the etiology of the disorder.  

Upon remand, the Veteran was afforded a second VA examination in December 2010.  The examiner thoroughly reviewed his service treatment records, post-service medical records, and lay history.  The Veteran reported his current symptoms as being mild heartburn, regurgitation, slight chest pain related to gas build up, and occasional nausea.  He stated that he continued to have some mild abdominal cramping, but nothing like he had had in service.  He had diarrhea every one to two months, but he normally had one bowel movement per day.  He stated that he rarely had abdominal bloating.  

Following a physical examination, the December 2010 VA examiner concluded  that the Veteran's GERD and subjective complaints of intermittent abdominal cramps and gas without objective findings were less likely as not causally or etiologically related to his military service, including his symptomatology in service.  Rather, the examiner found that his GERD symptoms were at least as likely as not a result of his diet, eating habits, and tobacco and alcohol use.  He also commented that the Veteran's subjective abdominal symptoms were as likely as not the result of air swallowing, diet, and/or increased gas production.  The examiner explained that the symptoms documented in the service treatment records were not consistent with a diagnosis of GERD, but rather an acute illness.  He also noted that the Veteran did not seek care for GERD until 2008, which was 15 years after his discharge.  The examiner observed the Veteran's reports of seeking treatment for his subjective abdominal symptoms in 1993, but noted that diagnostic testing at that time was within normal limits.  The current abdominal cramps and gas were found to be consistent with normal bowel activity.  

In terms of direct service connection, the Board finds that the evidence weighs against a finding of a nexus between the Veteran's current disorder and his symptomatology in service.  Although the Veteran did have complaints in service, it appears that such symptomatology was acute and transitory and resolved prior to his separation from service.  In fact, he denied having any diarrhea or vomiting in April 1991, and in April 1993, a physician suspected that his gastrointestinal upset was caused by antibiotics used to treat an ear infection.  Moreover, his May 1993 separation examination revealed a normal abdomen and viscera, and he did not seek treatment for many years thereafter.  The Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence weighing against the claim for service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, the December 2010 VA examiner opined that the Veteran's symptoms in service could be attributed to an acute illness.  Therefore, the Board finds that a gastrointestinal disorder did not manifest during service or for many years thereafter.

In addition to the lack of evidence showing that a gastrointestinal disorder manifested during active duty service or within close proximity thereto, the medical evidence of record does not link any current diagnosis to the Veteran's military service.  Indeed, the only objective medical evidence of record pertaining to etiology is that of the December 2010 VA examiner, who provided a negative nexus opinion.  

The only other evidence asserting a connection between the Veteran's current symptoms and his military service are the statements of the Veteran and his wife.  The Veteran's wife submitted a statement dated in October 1996 indicating that his recurrent stomach cramps followed by vomiting began approximately in March 1993.  

The Board does acknowledge that the Veteran and his wife are competent to report his symptoms since service, although they may not provide a medical opinion regarding the etiology of any current disorder.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Nevertheless, despite the Veteran and his wife being competent to report his symptoms, the Board finds that their assertions regarding the continuity of symptomatology are not credible.  As previously noted, the Veteran denied having any diarrhea or vomiting in April 1991, and his May 1993 separation examination revealed a normal abdomen and viscera.  As such, there is actually affirmative evidence showing that the Veteran did not have a gastrointestinal disorder at the time of his separation from service.

Likewise, there is affirmative evidence showing that the Veteran did not have a gastrointestinal disorder immediately following his separation from service.  Indeed, an October 1993 x-ray revealed a normal abdomen, and a November 1993 colon air contrast study yielded normal results.  The Veteran also told a January 1997 VA examiner that he had stomach cramps in 1992 that occurred periodically until October 1993.  Following a physical examination, the examiner specifically assessed him as having a history of an intestinal spasm that had resolved.   

Thus, any claims that the Veteran developed a chronic gastrointestinal disorder in service and continued to have symptoms are not supported by the contemporaneous evidence of record.  Moreover, there is affirmative evidence actually showing otherwise.  Therefore, the Board finds that the reported history by the Veteran and his wife regarding any continuity of symptomatology is not credible.  Furthermore, as lay people, they lack the necessary medical expertise to otherwise provide an opinion linking the current symptoms and diagnoses to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Barr v. Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

As the competent and credible evidence weighs against a finding of a nexus between the Veteran's current disorder and his military service, and there is no evidence of an undiagnosed illness, the Board must conclude that the preponderance of the evidence is against the claim.  Accordingly, service connection for a gastrointestinal disorder is not warranted.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness, is denied.  


REMAND

A May 2007 rating decision denied service connection for sleep problems and for headaches.  Those denials were confirmed and continued in a July 2007 rating decision.  The Veteran later submitted a statement in October 2007 in which he asserted that he was not properly tested by VA to determine the proper diagnosis for his sleeping problems and headaches.  

While the Veteran did state that he wanted to reopen those claims, he did also express disagreement with the prior denial, as he questioned the examination upon which it was based.  Thus, the October 2007 statement could be liberally construed as notice of disagreement (NOD).  Indeed, the Board recognizes that VA's statutory duty to assist means that VA must liberally read all documents submitted to include all issues presented. See EF v. Derwinski, 1 Vet. App. 324, 326 (1991); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication which may constitute an NOD under the law.), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task). See also Gallegos v. Principi, 16 Vet. App. 551 (2003) (per curiam).

To date, however, the RO has not issued a statement of the case (SOC) regarding the issues of service connection for a sleep disorder and for headaches.  The filing of an NOD places a claim in appellate status.  Therefore, the failure to issue an SOC in such a circumstance renders a claim procedurally defective and necessitates a remand. See 38 C.F.R. §§ 19.9, 20.200, 20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of the remand is to give the RO an opportunity to cure this defect. Thereafter, the RO should return the claims file to the Board only if the Veteran perfects his appeal in a timely manner. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 [substantive appeal], the Board is not required, and in fact, has no authority, to decide the claim).

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the case addressing the issues of entitlement to service connection for a sleep disorder and for headaches.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


